 4:18-cr-03107-JMG-CRZ Doc # 107 Filed: 06/14/21 Page 1 of 1 - Page ID # 255




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                          4:18CR3107

    vs.
                                                       ORDER
MARGARET MARY KELLY,

                 Defendant.


     IT IS ORDERED:

     1)    The motions of Jessica Milburn to withdraw as counsel of record for
           Defendant, (Filing Nos. 99 and 106), are granted.

     2)    Defendant’s newly retained counsel, Jennifer Tomka, shall promptly
           notify Defendant of the entry of this order.

     3)    The clerk shall delete Jessica Milburn from any future ECF
           notifications herein.


     Dated this 14th day of June, 2021.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
